Kinsey 0. J.
delivered the opinion of the court. There is no difficulty in saying, that the sessions have done wrong in rejecting these witnesses, and were highly reprehensible in not stating the points which arose in the case; yet we think it a settled point, that no bill of exceptions lies to their proceedings in settlement cases, and of course we cannot receive affidavits, to prove that, they have acted erron.eously.
We have every inclination to rectify these improper and illegal proceedings, but we are concluded by the return.
Order of sessions affirmed.*

 Sed vide Overseers of Mendham v. Morris, 2 South. 810, that Quarter Sessions will be ordered to send up state ol' case.